20-838
     Liu v. Garland
                                                                           BIA
                                                                     Zagzoug, IJ
                                                                   A208 921 888
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 11th day of July, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   XUXING LIU,
14            Petitioner,
15
16                    v.                                  20-838
17                                                        NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Gerald Karikari, Esq., New York,
24                                    NY.
25
26   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
27                                    Assistant Attorney General; Greg
28                                    D. Mack, Senior Litigation
 1                                Counsel; Corey L. Farrell,
 2                                Attorney, Office of Immigration
 3                                Litigation, United States
 4                                Department of Justice, Washington,
 5                                DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner    Xuxing   Liu,   a   native   and   citizen   of the

11   People’s Republic of China, seeks review of a February 13,

12   2020 decision of the BIA affirming an April 13, 2018 decision

13   of an Immigration Judge (“IJ”) denying asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).     In re Xuxing Liu, No. A 208 921 888 (B.I.A. Feb.

16   13, 2020), aff’g No. A 208 921 888 (Immig. Ct. N.Y. City Apr.

17   13, 2018).      We assume the parties’ familiarity with the

18   underlying facts and procedural history.

19       Under the circumstances, we review the IJ’s decision as

20   modified by the BIA.       See Xue Hong Yang v. U.S. Dep’t of

21   Justice, 426 F.3d 520, 522 (2d Cir. 2005).             To determine

22   whether an asylum applicant has sustained his burden of proof,

23   the agency “weigh[s] credible testimony along with other

24   evidence of record.”    8 U.S.C. § 1158(b)(1)(B)(ii).          We find
                                    2
 1   no error in the agency’s conclusion that Liu failed to meet

 2   his burden of proof as to his claim of past persecution on

 3   account of his practice of Christianity.

 4       Substantial      evidence   supports    the   agency’s   adverse

 5   credibility determination.        See 8 U.S.C. § 1252(b)(4)(B);

 6   Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

 7   “Considering   the   totality   of   the   circumstances,    and   all

 8   relevant factors, a trier of fact may base a credibility

 9   determination on the demeanor, candor, or responsiveness of

10   the applicant or witness, . . . the consistency between the

11   applicant’s or witness’s written and oral statements . . . ,

12   the internal consistency of each such statement, [and] the

13   consistency of such statements with other evidence of record

14   . . . without regard to whether an inconsistency, inaccuracy,

15   or falsehood goes to the heart of the applicant’s claim, or

16   any other relevant factor.”       8 U.S.C. § 1158(b)(1)(B)(iii).

17   “We defer . . . to an IJ’s credibility determination unless,

18   from the totality of the circumstances, it is plain that no

19   reasonable fact-finder could make such an adverse credibility

20   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

21   2008); accord Hong Fei Gao, 891 F.3d at 76.


                                      3
 1       The agency appropriately relied on inconsistencies and

 2   an omission relating to whether the police continued to look

 3   for Liu in China.      See 8 U.S.C. § 1158(b)(1)(B)(iii); Likai

 4   Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a

 5   single inconsistency might preclude an alien from showing

 6   that an IJ was compelled to find him credible. Multiple

 7   inconsistencies would so preclude even more forcefully.”).

 8   Liu wrote that the police returned to his parents’ home on

 9   several    occasions   after   he   left   China,   threatening   his

10   parents that he would be “arrested and detained for ten years”

11   and “punished severely” if he did not return and report to

12   them.     He similarly testified that he would be detained for

13   at least ten years if he returned.             However, on cross-

14   examination, he testified that he would visit his parents in

15   China if the IJ granted him asylum, and expressed uncertainty

16   about whether police had any active interest in him.         The IJ

17   correctly found that these responses “undermine[d] both the

18   subjective fear and the objective fear” central to Liu’s

19   asylum application, which was based on fear of being harmed

20   by police who were actively looking for him.              Certified

21   Administrative Record at 74. Although voluntary return trips


                                         4
 1   to one’s home country are not necessarily evidence of a lack

 2   of   credibility,      the    agency       reasonably   relied    on   Liu’s

 3   statement because it undermined his allegation that he would

 4   be arrested if he returned—an allegation qualified only by

 5   Liu’s statement on cross-examination that he would want to

 6   know if it was safe for him to return and whether the police

 7   were still looking for him.                Id.; see Kone v. Holder, 596

 8   F.3d 141, 150–51 (2d Cir. 2010).                Moreover, a 2018 letter

 9   from Liu’s mother did not mention police visits or threats

10   after Liu arrived in the United States in 2016.                  See Xiu Xia

11   Lin,   534      F.3d     at   167   (permitting         consideration    of

12   discrepancies between the petitioner’s testimony and letters

13   from third parties); see also Hong Fei Gao, 891 F.3d at 78–

14   79, 81 (cautioning against reliance on omissions in third-

15   party statements but holding that the probative value of an

16   omission depends on whether the omitted facts are ones that

17   an applicant or witness “would reasonably have been expected

18   to   disclose    under    the   relevant       circumstances”).        Liu’s

19   explanation that his mother did not refer to those incidents

20   in her letter because she told him about them previously was

21   not compelling because the letter was addressed to the IJ and


                                            5
 1   submitted   to     support    the    asylum   claim.         See    Majidi    v.

 2   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

 3   do   more   than     offer    a     plausible     explanation        for     his

 4   inconsistent statements to secure relief; he must demonstrate

 5   that a reasonable fact-finder would be compelled to credit

 6   his testimony.” (quotation marks omitted)).

 7        The agency also reasonably relied on Liu’s demeanor.                    See

 8   8 U.S.C. § 1158(b)(1)(B)(iii); Majidi, 430 F.3d at 81 n.1

 9   (“[a]   fact-finder     who    assesses       testimony      together      with

10   witness demeanor is in the best position to discern . . .

11   whether a witness who hesitated in a response was nevertheless

12   attempting truthfully to recount what he recalled of key

13   events” (quotation marks omitted)); Li Hua Lin v. U.S. Dep’t

14   of Justice, 453 F.3d 99, 109 (2d Cir. 2006) (“We can be . .

15   . more confident in our review of observations about an

16   applicant’s      demeanor    where    . . .     they   are    supported       by

17   specific examples of inconsistent testimony.”).                    Contrary to

18   Liu’s argument that the IJ did not give specific examples to

19   support the demeanor finding, the IJ (1) found that Liu’s

20   demeanor was “flat,” and that his testimony did not ring true

21   because it was delivered in a “rehearsed sounding manner” at


                                           6
 1   a “mechanical, very quick pace” even when describing past

 2   events that had allegedly caused him to cry and tremble, and

 3   (2)   explained    that   Liu’s       testimony   appeared     “highly

 4   memorized, conveyed with only enough detail to meet the four

 5   corners of his application.”           Liu contends that he gave

 6   succinct answers due to his limited education, but he fails

 7   to explain how a limited education would cause him to testify

 8   in a manner the IJ found flat and rehearsed.                 Given the

 9   demeanor finding, inconsistencies, and omissions, substantial

10   evidence supports the adverse credibility determination.           See

11   Hong Fei Gao, 891 F.3d at 76; Xiu Xia Lin, 534 F.3d at 165–

12   66.

13         Nor did the agency err in concluding that Liu did not

14   otherwise   meet    his   burden       of   proof   with      reliable

15   corroborating evidence.      See 8 U.S.C. § 1158(b)(1)(B)(ii)

16   (“The testimony of the applicant may be sufficient to sustain

17   the applicant’s burden without corroboration, but only if the

18   applicant satisfies the trier of fact that the applicant’s

19   testimony is credible, is persuasive, and refers to specific

20   facts sufficient to demonstrate that the applicant is a

21   refugee.”); see Wei Sun v. Sessions, 883 F.3d 23, 28 (2d Cir.


                                       7
 1   2018).         “Where    the    trier   of    fact     determines      that      the

 2   applicant should provide evidence that corroborates otherwise

 3   credible testimony, such evidence must be provided unless the

 4   applicant does not have the evidence and cannot reasonably

 5   obtain the evidence.”            8 U.S.C. § 1158(b)(1)(B)(ii).               Given

 6   the    credibility        concerns      discussed          above,   the     agency

 7   reasonably        found        that     Liu’s       testimony       alone        was

 8   insufficiently persuasive to satisfy his burden of proof

 9   without certain reasonably available corroborating evidence.

10   Id.; Wei Sun, 883 F.3d at 28.                 The agency did not err in

11   finding that Liu’s supporting evidence was insufficient to

12   rehabilitate       his    credibility        or     that    evidence      from    an

13   uninterested      witness regarding           his    church     attendance       was

14   reasonably available.            See Biao Yang v. Gonzales, 496 F.3d

15   268,     273    (2d     Cir.    2007)    (“An     applicant’s       failure       to

16   corroborate his or her testimony may bear on credibility,

17   because the absence of corroboration in general makes an

18   applicant unable to rehabilitate testimony that has already

19   been called into question.”).               Liu provided letters from his

20   mother and a friend in China to corroborate his account of

21   past harm, and testimony from his sister, a letter from his


                                             8
 1   pastor,      a        baptismal    certificate,        and   photographs     to

 2   corroborate           his   practice    of   Christianity    in    the    United

 3   States.      The IJ reasonably gave diminished weight to the

 4   letters and testimony from Liu’s family and friend because

 5   they were from interested witnesses.                  The IJ also reasonably

 6   found the sister’s testimony unpersuasive because she had

 7   direct knowledge of Liu attending church on only one occasion.

 8   See   Y.C.       v.    Holder,    741   F.3d   324,    334   (2d   Cir.   2013)

 9   (deferring to agency decision to afford little weight to

10   petitioner’s husband’s letter because it was unsworn and from

11   an interested witness).             Although Liu presented documentary

12   evidence regarding his religious practice, the IJ did not err

13   in finding that someone from his church could have testified.

14   Liu’s testimony that the people he asked did not have legal

15   status and the pastor was busy did not demonstrate that a

16   witness was unavailable.                See 8 U.S.C. § 1252(b)(4) (“No

17   court shall reverse a determination made by a trier of fact

18   with respect to the availability of corroborating evidence .

19   . . unless . . . a reasonable trier of fact is compelled to

20   conclude that such corroborating evidence is unavailable.”);

21   Wei Sun, 883 F.3d at 30–31.


                                              9
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court
7




                                 10